

Execution Version


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of December 17, 2018 (this
"Amendment"), is by and among SIFCO Industries, Inc., an Ohio corporation
(“SIFCO”), T & W Forge, LLC, an Ohio limited liability company (“T & W”), and
Quality Aluminum Forge, LLC, an Ohio limited liability company (“Quality Forge”
and, together with SIFCO and T & W, collectively, the “Borrowers” and each,
individually, a “Borrower”), any other Loan Parties party hereto, and JPMorgan
Chase Bank, N.A., a national banking association (the “Lender”).


RECITALS


A.    The Borrowers, any other Loan Parties party thereto, and the Lender are
parties to a Credit Agreement dated as of August 8, 2018, as amended (as amended
and as it may be further amended or modified from time to time, the “Credit
Agreement”).


B.    The Borrowers and the other Loan Parties desire to amend the Credit
Agreement, and the Lender is willing to do so in accordance with the terms
hereof.


TERMS


In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:


ARTICLE I. AMENDMENTS. Upon fulfillment of the conditions set forth in Article
III hereof, the Credit Agreement is amended as follows:


1.1    Section 3.16 of the Credit Agreement is restated as follows:


Section 3.16. Security Interest in Collateral. The provisions of the Collateral
Documents when executed and delivered create legal and valid Liens on all of the
Collateral in favor of the Lender, for the benefit of the Secured Parties, and
such Liens constitute perfected and continuing Liens on the Collateral, securing
the Secured Obligations, enforceable against the applicable Loan Party (except
as enforceability may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally), and having priority over all other Liens on the
Collateral except in the case of (a) Permitted Encumbrances and other Liens
permitted by Section 6.02, to the extent any such Liens would have priority over
the Liens in favor of the Lender pursuant to any applicable law or agreement,
(b) Liens perfected only by possession (including possession of any certificate
of title) or control to the extent the Lender has not obtained or does not
maintain possession or control of such Collateral, and (c) Liens on Ex-Im
Priority Collateral pursuant to the Intracreditor Agreement, which are junior
only to the Liens of the Lender in the Ex-Im Priority Collateral.


1.2    The references to “Eligible Inventory” in Section 5.02(e), Section
5.16(b), and clause (g)(iii) of the Reporting Schedule of the Credit Agreement
are replaced with references to “Eligible Inventory and Eligible Export-Related
Inventory”.


1.3    The references to “Eligible Accounts” in clause (g)(iii) of the Reporting
Schedule of the Credit Agreement are replaced with references to “Eligible
Accounts and Eligible Export-Related Accounts”.


1



--------------------------------------------------------------------------------






1.4    Section 6.02(a) is restated as follows:


(a)    Liens securing any of the Secured Obligations;


1.5    The following paragraph is added to the end of Article VII of the Credit
Agreement:


Notwithstanding anything to contrary in this Agreement, any other Loan Document,
the Export Credit Agreement or any document executed in connection therewith,
any event that would constitute an “Event of Default” (as defined in the Export
Credit Agreement) under the Export Credit Agreement solely as a result of one or
more of the Borrowers failing to comply with a term in an Ex-Im Bank Document
(as defined in the Export Credit Agreement) that differs from the corresponding
term in this Agreement or any other Loan Document, and does not otherwise
constitute an Event of Default hereunder, shall not constitute an Event of
Default hereunder.


1.6    The following definitions in the Definitions Schedule of the Credit
Agreement are restated as follows:


“Increased Borrowing Base Reporting Period” means the period commencing on the
day on which Combined Availability, as calculated by the Lender, which
calculation shall be deemed correct absent manifest error, is less than 12.5% of
the Combined Commitments, and ending on the day on which Combined Availability,
as calculated by the Lender, which calculation shall be deemed correct absent
manifest error, is equal to or greater than 12.5% of the Combined Commitments
for thirty (30) consecutive days.


“Secured Obligations” means all Obligations, together with all (i) Ex-Im
Obligations, (ii) Banking Services Obligations, and (iii) Swap Agreement
Obligations owing to the Lender or its Affiliates; provided, however, that the
definition of “Secured Obligations” shall not create any guarantee by any Loan
Guarantor of (or grant of security interest by any Loan Guarantor to support, as
applicable) any Excluded Swap Obligations of such Loan Guarantor for purposes of
determining any obligations of any Loan Guarantor.


1.7    The following new definitions are added to the Definitions Schedule of
the Credit Agreement in proper alphabetical order:


“Combined Availability” means (i) Availability, plus (ii) “Availability” as
defined in the Export Credit Agreement.


“Combined Commitments” means (i) the Revolving Commitment, plus (ii) the
“Revolving Commitment” as defined in the Export Credit Agreement.


“Eligible Export-Related Accounts” has the meaning given thereto in the Export
Credit Agreement.


“Eligible Export-Related Inventory” has the meaning given thereto in the Export
Credit Agreement.


“Ex-Im Obligations” means the Obligations, as defined in the Export Credit
Agreement.


“Ex-Im Priority Collateral” has the meaning given thereto in the Intracreditor
Agreement.


2



--------------------------------------------------------------------------------






“Export Credit Agreement” means the Export Credit Agreement dated as of
[December __, 2018] among the Borrowers, the other Loan Parties party thereto,
and the Lender, as may be as may be amended, modified, or restated from time to
time.


“Export-Related Account” has the meaning given thereto in the Export Credit
Agreement.


“Export-Related Inventory” has the meaning given thereto in the Export Credit
Agreement.


“Intracreditor Agreement” means the Intracreditor Subordination Agreement dated
as of the date hereof by the Lender.


“Wyman Gordon Share Repurchase” means the one time repurchase by the Company of
20,636 shares of its Equity Interests held by Wyman Gordon. For purposes of
calculating Fixed Charges, the amount of the Wyman Gordon Share Repurchase shall
be the lesser of (i) the amount actually paid by the Company for the repurchase
of such shares, and (ii) $70,000.


1.8    Clause (l) of the definition of “Eligible Accounts” in the Borrowing Base
Schedule of the Credit Agreement is restated as follows:


(l) which is an Export-Related Account;


1.9    Clause (r) of the definition of “Eligible Inventory” in the Borrowing
Base Schedule of the Credit Agreement is re-lettered as clause (s), and the
following new clause (r) is added to the definition of “Eligible Inventory” in
the Borrowing Base Schedule of the Credit Agreement:


(r) which is Export-Related Inventory; or


1.10    Section 14 of the Terms Schedule is restated as follows:


14.    Field Examinations and Appraisals (Section 8.03):


So long as no Event of Default has occurred or exists during such calendar year,
the Loan Parties shall not be obligated to reimburse the Lender for more than
the number of appraisals and field examinations set forth below during any
calendar year:


Field Examinations - One per calendar year, unless Combined Availability is less
than 12.5% of the Combined Commitments at any time during such calendar year, in
which case the Lender may require additional field examinations.


Inventory Appraisals - One per calendar year, unless Combined Availability is
less than 12.5% of the Combined Commitments at any time during such calendar
year, in which case the Lender may require additional inventory appraisals.


Equipment Appraisals – One per calendar year, unless Combined Availability is
less than 12.5% of the Combined Commitments at any time during such calendar
year, in which case the Lender may require additional equipment appraisals.


1.11    The reference to “Availability” in clause (f) of the Reporting Schedule
of the Credit Agreement is replaced with a reference to “Availability or
Combined Availability”.


3



--------------------------------------------------------------------------------






1.12    The definition of “Fixed Charges” in the Financial Covenants Schedule of
the Credit Agreement is restated as follows:


“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments (excluding prepayments to a Revolving Loan) and
scheduled principal payments on Indebtedness made during such period, plus
expense for taxes paid in cash, plus Restricted Payments paid in cash other than
the Wyman Gordon Share Repurchase, plus Capital Lease Obligation payments, plus
cash contributions to any Plan, all calculated for the Company and its Domestic
Subsidiaries on a consolidated basis in accordance with GAAP but without giving
effect to their Foreign Subsidiaries; provided that, notwithstanding the
foregoing, cash Interest Expense and scheduled principal payments on
Indebtedness for periods prior to the Effective Date shall be adjusted in a
manner acceptable to the Lender to eliminate any such amounts attributable to
Indebtedness paid in full on the Effective Date.


1.13    Clause (B) of the definition of “Payment Condition” in the Financial
Covenants Schedule of the Credit Agreement is restated as follows:


(B) immediately after giving effect to and at all times during the 30-day period
immediately prior to such Restricted Payment, the Borrowers shall have (1)
Combined Availability calculated on a pro forma basis after giving effect to
such Restricted Payment of not less than 20% of the Combined Commitments and (2)
a Fixed Charge Coverage Ratio for the trailing twelve months calculated on a pro
forma basis after giving effect to such Restricted Payment of not less than 1.25
to 1.00; and


1.14    Section (B)(i) of the Financial Covenants Schedule of the Credit
Agreement is restated as follows:


(i)    Fixed Charge Coverage Ratio. The Borrowers will not permit the Fixed
Charge Coverage Ratio to be less than 1.1 to 1.0 as of the last day of any
calendar month; provided that the Fixed Charge Coverage Ratio will not be tested
unless (i) a Default has occurred and is continuing or (ii) Combined
Availability was less than or equal to 12.5% of the Combined Commitments for
three or more Business Days in any consecutive 30 day period (with the Fixed
Charge Coverage Ratio calculated as of the end of the month for which the Lender
has most recently received financial statements).


1.15    Section 3.06 to the Disclosure Certificate is replaced with Schedule
3.06 attached hereto.
    
ARTICLE II. REPRESENTATIONS. Each Loan Party represents and warrants to the
Lender that:


2.1    This Amendment has been duly executed and delivered by such Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


2.2    After giving effect to this Amendment, the representations and warranties
contained in Article III of the Credit Agreement and in the other Loan Documents
are true in all material respects on and as of the date hereof with the same
force and effect as if made on and as of the date hereof (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be


4



--------------------------------------------------------------------------------




required to be true and correct in all material respects only as of such
specified date, and that any representation or warranty which is subject to any
materiality qualifier shall be required to be true and correct in all respects).


2.3    After giving effect to this Amendment, no Default exists or has occurred
and is continuing, and no Default will be caused after giving effect to this
Amendment.


ARTICLE III. CONDITIONS OF EFFECTIVENESS. This Amendment shall become effective
as of the date hereof when each of the following conditions is satisfied:
    
3.1    The Borrowers and the Lender shall have signed this Amendment.


3.2    The Lender shall have received the executed Export Credit Agreement and
all documents required to be delivered thereunder.


3.3    The Lender shall have received such other documents, if any, as the
Lender may request.


ARTICLE IV. MISCELLANEOUS.


4.1    References in the Credit Agreement or in any other Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby, as amended previously and as further amended from time to time.


4.2    Except as expressly amended hereby, the Loan Parties agree that the
Credit Agreement and all other Loan Documents are ratified and confirmed, as
amended hereby, and shall remain in full force and effect in accordance with
their terms and that they have no set off, counterclaim, defense or other claim
or dispute with respect to any of the foregoing. The amendment contained herein
shall not be construed as a waiver or amendment of any other provision of the
Credit Agreement or the other Loan Documents or for any purpose except as
expressly set forth herein.


4.3    Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement. This Amendment shall be
governed by and construed in accordance with the internal laws and not the law
of conflicts of the State of Ohio, but giving effect to federal laws applicable
to national banks. This Amendment is a Loan Document. This Amendment may be
signed upon any number of counterparts with the same effect as if the signatures
thereto and hereto were upon the same instrument, and telecopied signatures or
signatures sent by other electronic imaging shall be effective as originals.




5



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed and delivered as of the day and year first above
written.


BORROWERS:


SIFCO INDUSTRIES, INC.




By:/s/ Tom Kubera_____________________________
Name: Tom Kubera
Title: Chief Financial Officer


T & W FORGE, LLC




By:/s/ Tom Kubera_____________________________
Name: Tom Kubera
Title: Treasurer


QUALITY ALUMINUM FORGE, LLC




By:/s/ Tom Kubera_____________________________
Name: Tom Kubera
Title: Treasurer




SIFCO Second Amendment Signature Page

--------------------------------------------------------------------------------








 
LENDER:


JPMORGAN CHASE BANK, N.A.




By: /s/ Matthew McLuckey _____________________
Name: Matthew McLuckey
Title: Authorized Officer


SIFCO Second Amendment Signature Page

